Luke, J.
Horne was convicted upon an accusation charging- a violation of the “labor-contract law” (Penal Code, §§ 715, 716). The evidence was not sufficient to show that at the time he entered into the alleged contract he had the intention to cheat and defraud the prosecutor, and with such intent procured an advance of money and other thing of value. It was error to overrule the motion for a new trial.

Judgment reversed.


Broyles, G. J., and Bloódworlh, J., concur.

Wallis & Fort, for plaintiff in error.